
	
		II
		110th CONGRESS
		1st Session
		S. 1975
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Dodd (for himself,
			 Mrs. Clinton, Mrs. Dole, Mr.
			 Graham, Mr. Kennedy,
			 Mr. Chambliss, Mr. Reed, Ms.
			 Mikulski, Mrs. Murray,
			 Mr. Salazar, Mr. Lieberman, Mr.
			 Menendez, Mr. Brown,
			 Mr. Nelson of Nebraska,
			 Mr. Cardin, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To expand family and medical leave in support of
		  servicemembers with combat-related injuries.
	
	
		1.Short titleThis Act may be cited as the Support
			 for Injured Servicemembers Act.
		2.Servicemember
			 family leave
			(a)DefinitionsSection
			 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by
			 adding at the end the following:
				
					(14)Active
				dutyThe term active duty means duty under a call or
				order to active duty under a provision of law referred to in section
				101(a)(13)(B) of title 10, United States Code.
					(15)Covered servicememberThe term covered servicemember
				means a member of the Armed Forces, including a member of the National Guard or
				a Reserve, who is undergoing medical treatment, recuperation, or therapy, is
				otherwise in medical hold or medical holdover status, or is otherwise on the
				temporary disability retired list, for a serious injury or illness.
					(16)Medical
				hold or medical holdover statusThe term medical hold or
				medical holdover status means—
						(A)the status of
				a member of the Armed Forces, including a member of the National Guard or a
				Reserve, assigned or attached to a military hospital for medical care;
				and
						(B)the status of
				a member of a reserve component of the Armed Forces who is separated, whether
				pre-deployment or post-deployment, from the member's unit while in need of
				health care based on a medical condition identified while the member is on
				active duty in the Armed Forces.
						(17)Next of
				kinThe term next of kin, used with respect to an
				individual, means the nearest blood relative of that individual.
					(18)Serious injury
				or illnessThe term serious injury or illness, in
				the case of a member of the Armed Forces, means an injury or illness incurred
				by the member in line of duty on active duty in the Armed Forces that may
				render the member medically unfit to perform the duties of the member’s office,
				grade, rank, or
				rating.
					.
			(b)Entitlement to
			 leaveSection 102(a) of such Act (29 U.S.C. 2612(a)) is amended
			 by adding at the end the following:
				
					(3)Servicemember
				family leaveSubject to section 103, an eligible employee who is
				the spouse, son, daughter, parent, or next of kin of a covered servicemember
				shall be entitled to a total of 26 workweeks of leave during a 12-month period
				to care for the servicemember. The leave described in this paragraph shall only
				be available during a single 12-month period.
					(4)Combined leave
				totalDuring the single 12-month period described in paragraph
				(3), an eligible employee shall be entitled to a combined total of 26 workweeks
				of leave under paragraphs (1) and (3). Nothing in this paragraph shall be
				construed to limit the availability of leave under paragraph (1) during any
				other 12-month
				period.
					.
			(c)Requirements
			 relating to leave
				(1)ScheduleSection
			 102(b) of such Act (29 U.S.C. 2612(b)) is amended—
					(A)in paragraph (1),
			 in the second sentence—
						(i)by
			 striking section 103(b)(5) and inserting subsection
			 (b)(5) or (f) (as appropriate) of section 103; and
						(ii)by
			 inserting or under subsection (a)(3) after subsection
			 (a)(1); and
						(B)in paragraph (2),
			 by inserting or under subsection (a)(3) after subsection
			 (a)(1).
					(2)Substitution of
			 paid leaveSection 102(d) of such Act (29 U.S.C. 2612(d)) is
			 amended—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting (or 26 workweeks in the case of leave provided under
			 subsection (a)(3)) after 12 workweeks the first place it
			 appears; and
						(ii)by
			 inserting (or 26 workweeks, as appropriate) after 12
			 workweeks the second place it appears; and
						(B)in paragraph
			 (2)(B), by adding at the end the following: An eligible employee may
			 elect, or an employer may require the employee, to substitute any of the
			 accrued paid vacation leave, personal leave, family leave, or medical or sick
			 leave of the employee for leave provided under subsection (a)(3) for any part
			 of the 26-week period of such leave under such subsection..
					(3)NoticeSection
			 102(e)(2) of such Act (29 U.S.C. 2612(e)(2)) is amended by inserting or
			 under subsection (a)(3) after subsection (a)(1).
				(4)Spouses
			 employed by same employerSection 102(f) of such Act (29 U.S.C.
			 2612(f)) is amended—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), and aligning the margins
			 of the subparagraphs with the margins of section 102(e)(2)(A);
					(B)by striking
			 In any and inserting the following:
						
							(1)In
				generalIn any
							;
				and
					(C)by adding at the
			 end the following:
						
							(2)Servicemember
				family leave
								(A)In
				generalThe aggregate number of workweeks of leave to which both
				that husband and wife may be entitled under subsection (a) may be limited to 26
				workweeks during the single 12-month period described in subsection (a)(3) if
				the leave is—
									(i)leave under
				subsection (a)(3); or
									(ii)a combination of
				leave under subsection (a)(3) and leave described in paragraph (1).
									(B)Both
				limitations applicableIf the leave taken by the husband and wife
				includes leave described in paragraph (1), the limitation in paragraph (1)
				shall apply to the leave described in paragraph
				(1).
								.
					(d)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the
			 following:
				
					(f)Certification
				for Servicemember Family LeaveAn employer may require that a
				request for leave under section 102(a)(3) be supported by a certification
				issued at such time and in such manner as the Secretary may by regulation
				prescribe.
					.
			(e)Failure To
			 returnSection 104(c) of such Act (29 U.S.C. 2614(c)) is
			 amended—
				(1)in paragraph
			 (2)(B)(i), by inserting or under section 102(a)(3) before the
			 semicolon; and
				(2)in paragraph
			 (3)(A)—
					(A)in clause (i), by
			 striking or at the end;
					(B)in clause (ii),
			 by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(iii)a certification
				issued by the health care provider of the servicemember being cared for by the
				employee, in the case of an employee unable to return to work because of a
				condition specified in section
				102(a)(3).
							.
					(f)EnforcementSection
			 107 of such Act (29 U.S.C. 2617) is amended, in subsection (a)(1)(A)(i)(II), by
			 inserting (or 26 weeks, in a case involving leave under section
			 102(a)(3)) after 12 weeks.
			(g)Instructional
			 employeesSection 108 of such Act (29 U.S.C. 2618) is amended, in
			 subsections (c)(1), (d)(2), and (d)(3), by inserting or under section
			 102(a)(3) after section 102(a)(1).
			3.Servicemember
			 family leave for civil service employees
			(a)DefinitionsSection
			 6381 of title 5, United States Code, is amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(7)the term
				active duty means duty under a call or order to active duty under
				a provision of law referred to in section 101(a)(13)(B) of title 10, United
				States Code;
						(8)the term covered servicemember
				means a member of the Armed Forces, including a member of the National Guard or
				a Reserve, who is undergoing medical treatment, recuperation, or therapy, is
				otherwise in medical hold or medical holdover status, or is otherwise on the
				temporary disability retired list, for a serious injury or illness;
						(9)the term
				medical hold or medical holdover status means—
							(A)the status of a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, assigned or attached to a military hospital for medical care;
				and
							(B)the status of a
				member of a reserve component of the Armed Forces who is separated, whether
				pre-deployment or post-deployment, from the member's unit while in need of
				health care based on a medical condition identified while the member is on
				active duty in the Armed Forces;
							(10)the term
				next of kin, used with respect to an individual, means the nearest
				blood relative of that individual; and
						(11)the term
				serious injury or illness, in the case of a member of the Armed
				Forces, means an injury or illness incurred by the member in line of duty on
				active duty in the Armed Forces that may render the member medically unfit to
				perform the duties of the member’s office, grade, rank, or
				rating.
						.
				(b)Entitlement to
			 leaveSection 6382(a) of such title is amended by adding at the
			 end the following:
				
					(3)Subject to
				section 6383, an employee who is the spouse, son, daughter, parent, or next of
				kin of a covered servicemember shall be entitled to a total of 26
				administrative workweeks of leave during a 12-month period to care for the
				servicemember. The leave described in this paragraph shall only be available
				during a single 12-month period.
					(4)During the single
				12-month period described in paragraph (3), an employee shall be entitled to a
				combined total of 26 administrative workweeks of leave under paragraphs (1) and
				(3). Nothing in this paragraph shall be construed to limit the availability of
				leave under paragraph (1) during any other 12-month
				period.
					.
			(c)Requirements
			 relating to leave
				(1)ScheduleSection
			 6382(b) of such title is amended—
					(A)in paragraph (1),
			 in the second sentence—
						(i)by
			 striking section 6383(b)(5) and inserting subsection
			 (b)(5) or (f) (as appropriate) of section 6383; and
						(ii)by
			 inserting or under subsection (a)(3) after subsection
			 (a)(1); and
						(B)in paragraph (2),
			 by inserting or under subsection (a)(3) after subsection
			 (a)(1).
					(2)Substitution of
			 paid leaveSection 6382(d) of such title is amended by adding at
			 the end the following: An employee may elect to substitute for leave
			 under subsection (a)(3) any of the employee's accrued or accumulated annual or
			 sick leave under subchapter I for any part of the 26-week period of leave under
			 such subsection..
				(3)NoticeSection
			 6382(e) of such title is amended by inserting or under subsection
			 (a)(3) after subsection (a)(1).
				(d)CertificationSection
			 6383 of such title is amended by adding at the end the following:
				
					(f)An employing
				agency may require that a request for leave under section 6382(a)(3) be
				supported by a certification issued at such time and in such manner as the
				Office of Personnel Management may by regulation
				prescribe.
					.
			
